Exhibit COPERNICSHAREHOLDERS APPROVE SALE OF SEARCH ASSETS TO EMPRESARIO Quebec City, Canada, June 17, 2009 – Copernic Inc. (the “Company”) (NASDAQ: CNIC), a leading software development company in the technology sector, specializing in internet, desktop and mobile search products, today announced that its shareholders have approved the sale of Mamma.com and its third party Ad Network to Empresario, a privately owned digital media network based in Chicago, Illinois. Pursuant to the sale agreement entered into between Copernic and Empresario, Empresario shall pay the purchase price of USD $5 million in twenty-five monthly instalments of USD $200,000.Other payment terms contained in the sale agreement were provided in the press release dated May 14, 2009 and in the management information circular sent to the shareholders prior to the Annual and Special Shareholders’ Meeting. The transaction was approved by the required majority of shareholders at the Company’s Annual and Special Shareholders’ Meeting held earlier today. Subject to the satisfaction of various customary closing conditions and the satisfaction of other terms of the sale agreement, the closing of the sale is scheduled to take place on June 30, 2009. On behalf of management and employees of Copernic, I thank our shareholders for their continued support, stated Marc Ferland, President and CEO of Copernic. Also today, the Company announced that at the Annual and Special Meeting of Shareholders, six directors were elected to the board: Claude E. Forget, David Goldman, Irwin Kramer, Dr. David Schwartz, Marc Ferland and Lawrence Yelin.Additionally, Raymond Chabot Grant Thornton, Chartered Accountants, was appointed as the auditors of the Company for the ensuing year. About Copernic Inc. Copernic Inc. specializes in developing, marketing and selling cutting-edge search technology. They also provide innovative home and business software products and solutions for desktop, web and mobile users, through its online properties, including www.mamma.com and www.copernic.com. About Empresario Inc. Empresario is a privately owned digital media network based in Chicago, Illinois.
